Citation Nr: 0521401	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  04-08 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a cervical 
spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
January 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefit sought on appeal.  The veteran perfected 
an appeal of that decision.

In March 2005 the veteran testified at a personal hearing 
before the undersigned.  A transcript of that hearing is of 
record. 

Subsequent to the April 2004 supplemental statement of the 
case, the veteran submitted additional evidence in support of 
his request to reopen the claim for service connection.  He 
has, however, waived his right to have this evidence 
considered by the RO in the first instance.  See Disabled 
American Veterans, et. al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) (the Board does not have 
authority to consider evidence in the first instance); 
38 C.F.R. § 20.1304 (2004).  The Board finds, therefore, that 
it can adjudicate the veteran's appeal without remanding the 
case to the RO.

The Board notes that in a September 2001 statement the 
veteran claimed entitlement to service connection for a back 
condition and arthritis, as well as the cervical spine 
disability.  He has submitted medical evidence showing that 
he has degenerative joint and disc disease with spinal 
stenosis of the lumbosacral spine.  Although the RO addressed 
his claim pertaining to the cervical spine in the November 
2002 decision, the RO has not addressed his claim pertaining 
to the lumbosacral spine.  This issue is, therefore, referred 
to the RO for appropriate action.  See Godfrey v. Brown, 7 
Vet. App. 398 (1995) (the Board does not have jurisdiction of 
an issue not yet adjudicated by the RO).




FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The RO denied entitlement to service connection for a 
cervical spine disability in March 1994.  The veteran was 
notified of that decision and did not appeal.

3.  The evidence submitted subsequent to the March 1994 
decision is new, in that it is not cumulative and was not 
previously submitted to agency decisionmakers.  The evidence 
is not material, however, because it does not relate to an 
unestablished fact necessary to substantiate the claim and 
raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The March 1994 rating decision in which the RO denied 
entitlement to service connection for a cervical spine 
disability is final, new and material evidence has not been 
received, and the claim is not reopened.  38 U.S.C.A. § 7105 
(West 1991); 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 20.1103 (1993); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his currently diagnosed cervical 
spine disability was caused by a jeep accident that occurred 
while he was in service.
Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103 and 5103A (West 2002).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits and to assist claimants 
in the development of their claims.  VA has issued a 
regulation to implement the provisions of the VCAA, which is 
codified at 38 C.F.R. §3.159 (2004).  The VCAA left intact, 
however, the requirement that a veteran must first present 
new and material evidence in order to reopen a previously and 
finally denied claim before the duty to assist provisions of 
the VCAA are fully applicable to the claim.  38 U.S.C.A. 
§ 5103A(f) (West 2002); see also Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).

The regulation provides that for requests to reopen submitted 
on or after August 29, 2001, VA has a duty to inform the 
veteran of the evidence needed to substantiate his claim and 
to assist him in obtaining existing evidence that may be 
found to be new and material.  If VA determines that new and 
material evidence has been submitted and reopens the 
previously denied claim, VA is obligated to fully assist him 
in obtaining any evidence that may be relevant to the claim.  
38 C.F.R. § 3.159(b) and (c) (2004); see also Paralyzed 
Veterans of America, et. al., 345 F.3d at 1342.

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform him of which information and evidence, if 
any, that he is to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) 
(2004).

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in December 2001 by 
informing him of the specific evidence required to 
substantiate his claim for service connection, including the 
definition of new and material evidence.  The RO also 
informed him of the information and evidence that he was 
required to submit, the evidence that the RO would obtain on 
his behalf, and the need to advise VA of or submit any 
evidence that was relevant to his claim.  The RO informed him 
that although VA would make reasonable efforts to obtain the 
evidence he identified, it was ultimately his responsibility 
to provide the evidence in support of his claim.  Additional 
notices were issued in May 2002, July 2002, April 2003, 
August 2003, and July 2004.

The RO also provided him a copy of the appealed rating 
decision, a statement of the case, and a supplemental 
statement of the case.  In these documents the RO notified 
him of the law and governing regulations, and the reasons for 
the determinations made regarding his claim.  The RO also 
informed him of the cumulative evidence previously provided 
to VA or obtained by VA on his behalf, and any evidence he 
identified that the RO was unable to obtain.  

The Board finds that in all of these aforementioned 
documents, the RO informed him of the evidence he was 
responsible for submitting, and what evidence VA would obtain 
in order to substantiate his claim.  Quartuccio, 16 Vet. 
App. at 187.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  The RO requested the veteran's service medical 
records from the National Personnel Records Center (NPRC), 
but was informed by that facility that the records are not 
available and are presumed to have been destroyed in the fire 
at the facility in 1973.  The RO asked the NPRC to re-
construct whatever records were available, including clinical 
records from the facility where the veteran claimed to have 
been treated, but the NPRC was unable to locate any records.  
The RO obtained morning reports for the veteran's unit for 
the time period in which the claimed injury occurred.  The RO 
also obtained the VA and private treatment records that the 
veteran identified, and obtained a copy of his claims file 
from the Social Security Administration (SSA).  The veteran 
submitted additional treatment records, medical opinions, lay 
statements, and service department records in support of his 
appeal.  

The RO has not provided him a VA medical examination or 
obtained a medical opinion regarding the claimed nexus to 
service.  His representative has asserted that the case must 
be remanded in order to provide the veteran a medical 
examination.  As will be shown below, however, the Board has 
determined that new and material evidence has not been 
received, and denied reopening of the claim for service 
connection.  Because the veteran's claim was received after 
August 2001, VA has a duty to obtain existing evidence, but 
not to provide the veteran a VA examination or obtain a 
medical opinion.  See 38 C.F.R. § 3.159(c) (2004); see also 
Paralyzed Veterans of America, et. al., 345 F.3d at 1342.  
The Board finds, therefore, that a medical examination or 
opinion need not be obtained.
Factual Background

The veteran initially claimed entitlement to VA benefits in 
March 1976, when he claimed entitlement to nonservice-
connected pension benefits.  In his March 1976 application he 
indicated that the injury for which he was claiming benefits 
included a neck condition, which began in 1968.  He did not 
report having received any treatment for the condition since 
his separation from service.  With his application he 
submitted medical evidence showing that he was being treated 
for osteoarthritis of the cervical spine.  

A September 1972 hospital report shows that he began 
experiencing numbness, tingling, and pain in both arms in 
1966 after wrestling with his children.  His past history 
included a thoracotomy for a lung abscess and a myelogram in 
1966 that revealed a defect of the C4-C5 disc, but no other 
significant illnesses or injuries were noted.

He was hospitalized in October 1973 with a long history of 
cervical spine disease, with a five to six year history of a 
disc rupture at C3-C4.  The hospital records indicate that 
his symptoms first started when he was wrestling with his 
children, and were progressive.  He then underwent a cervical 
posterior laminectomy with decompression due to a cervical 
disc protrusion at C3-C4 and C2-C3 with cord compression.  

During an April 1976 VA psychiatric examination he reported 
that he had been reasonably healthy until 1968, when he was 
playing with a group of children and was driven to the ground 
and immediately experienced excruciating neck pain, was 
unable to move, and lost consciousness.  He denied any 
serious illnesses or head injuries prior to the incident in 
1968, and his medical history was otherwise significant only 
for lung surgery in 1958.  In describing his military service 
he denied having been hospitalized, and made no reference to 
any illnesses or injuries.

When describing his medical history for an April 1976 VA 
medical examination he reported having injured his cervical 
spine as the result of a fall in 1968, which resulted in a 
laminectomy in 1973.  He did not report having received any 
medical treatment prior to 1968.  The medical examination 
resulted in a diagnosis of post-operative cervical 
laminectomy for a ruptured disc with traumatic arthritis.

The veteran was again hospitalized in November 1977 for a 
cervical myelogram.  The treating physician noted that he had 
previously undergone a cervical laminectomy in 1973, 
following an injury that he sustained in 1965.  The myelogram 
showed root sleeve compression on the right at C4-C7.

In July 1980 the veteran claimed entitlement to VA 
compensation benefits for his cervical spine disability, and 
then reported having been involved in a motor vehicle 
accident in which the jeep he was driving was rear-ended by a 
milk truck, which resulted in severe neck and back problems.  
He stated that the accident occurred in Indianapolis, 
Indiana, while he was stationed at Camp Atterbury in late 
1951 or 1952.  When the accident occurred he was assigned to 
"H" Company, 2nd Battalion, 31st "Dixie" Division.  He 
stated that at the time of the accident he was transporting 
supplies for the officer's mess hall, and that the milk truck 
ran into the trailer that he was pulling with the jeep.  He 
also reported that after the accident occurred he was treated 
at the post hospital, when he was given aspirin and assigned 
to temporary light duty.

In conjunction with the July 1980 claim he submitted an 
August 1980 medical report from R.W.P., M.D., in which the 
physician stated that the veteran reported having sustained 
an injury while playing with his children that resulted in a 
laminectomy in 1973.

In a February 1981 rating decision the RO denied entitlement 
to service connection for a post-operative cervical 
laminectomy for ruptured disc with traumatic arthritis.  
Although the claims file does not contain a copy of the 
notice informing the veteran of that decision, the veteran is 
presumed to have been provided proper notice.  The 
presumption of regularity applies to hold that VA mailed 
notice of the decision to the latest address of record on the 
date that the decision was issued.  See Woods v. Gober, 14 
Vet. App. 214 (2000).  The veteran has not denied having 
received notice of the February 1981 decision, nor is there 
any indication in the file that he did not receive notice of 
the decision.  See Baxter v. Principi, 17 Vet. App. 407 
(2004) (an assertion of non-receipt is required to trigger 
application of the presumption of regularity).  The absence 
of a copy of the notice in the claims file does not preclude 
application of the presumption that the veteran received 
proper notice.  See Miley v. Principi, 366 F.3d 1343, 1347 
(Fed. Cir 2004).  The Board finds, therefore, that the 
veteran was notified of the February 1981 decision and did 
not appeal, and the February 1981 decision is final.  
38 U.S.C. § 4005(c) (1976); 38 C.F.R. § 19.153 (1980).

The veteran again claimed entitlement to service connection 
for a neck disability in September 1993.  He then reported 
that he had been involved in a jeep accident in 1952 causing 
injury to his neck.  He described the accident as driving a 
jeep that was rear-ended, and stated that he continued to 
have neck pain since the in-service injury.  He also stated 
that he had problems with his memory, and that he was not 
sure if the accident occurred when he was at Fort Jackson, 
South Carolina, or Camp Atterbury in Indiana.  He also stated 
that he only saw a medic while in service for his complaints, 
and did not indicate that he was hospitalized.

With the September 1993 claim the RO obtained medical 
evidence showing treatment for cervical osteoarthritis with 
spondylosis through November 1992, with no etiology or onset 
shown for the disorder.  In a March 1994 rating decision the 
RO determined that new and material evidence had not been 
received, and denied reopening of the claim.  The veteran was 
notified of the March 1994 decision and did not appeal, and 
that decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 20.1103 (1993).

The evidence received subsequent to the March 1994 decision 
includes VA and private treatment records documenting the 
ongoing treatment for arthritis, including the cervical 
spine.  The veteran presented a July 1966 hospital summary 
showing that in August 1965 he first experienced an episode 
of radiating pain and numbness in both upper extremities when 
he raised his hands overhead.  The initial episode gradually 
subsided, but he had one or two additional episodes.  About 
three weeks prior to the July 1966 hospitalization he was 
wrestling with his children and fell on the floor, at which 
time he became completely paralyzed for a short time.  He 
continued to have neurological symptoms in the upper 
extremities, resulting in the July 1966 hospitalization.  In 
describing his medical history he reported having had other 
medical problems, but did not report having any neck or upper 
extremity problems prior to August 1965.  A myelogram 
conducted during the hospitalization revealed a central 
herniated disc at C4-C5 with nerve root compression.  

The records in the SSA claims file include the report of an 
August 1974 neurologic examination during which he reported 
that his symptoms began six years previously.  A November 
1977 private hospital summary shows that he underwent a 
laminectomy in 1973 due to an injury that occurred in 1965.  
An August 1980 report from R.W.P., M.D., indicates that the 
veteran had stated that his injury occurred as the result of 
playing with his children.  When undergoing an October 1981 
neurologic examination he reported that his symptoms began in 
1966 when he was playing with his children.  He did not at 
any time report having incurred any injury prior to 1965.

A March 1982 treatment record from S.R.B., M.D., which was 
after the February 1981 denial of service connection, 
indicates that he then reported having sustained a whiplash 
injury in the early 1950s that resolved, but that following 
the injury he would have episodes in which his back "went 
out" for three to four weeks at a time.  He also reported 
having fallen in 1968, after which he became unconscious and 
had temporary quadriplegia.  In a December 2004 treatment 
record Dr. B. referenced the March 1982 record and stated 
that the veteran was now reporting that the whiplash injury 
occurred when he was rear-ended by a milk delivery truck 
while in service.  Dr. B. also provided the opinion that the 
veteran had significant cervical spondylosis and that "it is 
reasonable to associate the onset of this condition with the 
reported injury while on military duty."

In an April 1982 report, which was included in the records in 
the SSA claims file, the veteran's psychiatrist noted that 
the veteran reported having been in an automobile accident 
while in service.  The veteran reported the same incident 
when hospitalized in December 1983.

In a June 2001 report a chiropractor provided the opinion, 
which he stated was based on the veteran's past history and 
examination findings, that the veteran's musculoskeletal 
problems originated with a motor vehicle accident that 
occurred in service in the early 1950s.  The treatment 
records from the chiropractor indicate that he began treating 
the veteran in 1997, more than 40 years after he was 
separated from service.

The veteran presented morning reports for "H" Company, 31st 
Infantry Division of the 200th Infantry for July 1951 to 
August 1952, and the Service Company of the 200th Infantry 
for July 1952 to January 1953.  The records for "H" Company 
show that he was sick on August 11, August 13, and August 16 
of 1951, then returned to duty following each sick day.  He 
claims that those records represent treatment for back and 
neck pain, although the treatment occurred prior to the 
alleged motor vehicle accident in January 1952.  The records 
also indicate that he was sick on January 15 and January 17, 
1952, then returned to duty following each sick day.  He was 
confined to quarters from January 18-19, 1952, due to 
sickness, then returned to duty.  He claims that the 
"sickness" in January 1952 was due to the motor vehicle 
accident.  He was given emergency leave from April 6-16, 
1952, which he reported was due to his mother's death.  He 
was again sick on April 28 and April 30, 1952, then returned 
to duty, which he claims was due to neck and back pain.  

The morning reports show that in September 1952 he was 
assigned to the Heavy Mortar Company, then the Service 
Company of the 31st Infantry Division, 200th Infantry, and 
transferred to Camp Atterbury, Indiana.  He was sick on 
September 27, 1952, then returned to duty.  He claims that 
the "sickness" in September 1952 was due to back and neck 
pain following the injury in January 1952.

The veteran presented a January 2001 report from R.A.R., 
M.D., in which the physician indicated that the veteran was 
trying to reopen the issue of an injury he sustained in 1952 
while in service.  Dr. R. noted that "apparently he was 
rear-ended at that time," and that he had intermittent 
tingling in the left upper extremity following the accident, 
for which he received ongoing medical treatment while in 
service.  The physician provided the opinion that if the 
force of the injury was significant and if the veteran was 
continually symptomatic since then, the claimed 1952 injury 
could have contributed to his current disability.  The 
physician also stated, however, "[o]bviously not having been 
there, not having seen the x-rays and now having to give an 
opinion 40 years after the fact is certainly based purely 
upon the patient's history . . ."

The veteran also presented a June 2001 report from J.A.B., 
M.D., in which the physician stated that the veteran had been 
his patient for many years and had severe cervical arthrosis.  
He stated that "there is a strong possibility that this was 
related to a series of neck injuries sustained while he was 
in the military in the early 1950s."

In a July 2001 report S.R.B., M.D., noted that the veteran 
had severe arthritis in his neck.  He found that the 
arthritis was "consistent with that which would be found 
following the injuries which occurred in the early 1950s."  
He did not describe those "injuries," or otherwise provide 
any basis for his opinion.

The veteran has also submitted a number of lay statements 
beginning in December 2001 in support of his appeal.  An 
individual with whom he worked in the late 1950s stated that 
he remembered the veteran complaining of back pain at that 
time.  Another individual stated that he had known the 
veteran since 1955 and that the veteran had complained of 
back pain and told him that he had been in an accident while 
in service in the early 1950s.  The veteran's wife stated 
that when she met him he told her that he had been hurt in a 
motor vehicle accident while in service.  She then described 
the accident in nearly identical terms as those used by the 
veteran, and stated that he had continued to have problems 
since the injury.  

The veteran's sister stated that she remembered him being in 
a motor vehicle accident while he was in service, and that 
when he came home for their mother's funeral in 1952 he told 
her of having injured his back and neck.  She also described 
the accident in nearly identical terms to those used by the 
veteran.  She stated that he continued to have back and neck 
pain after his separation from service, and denied that he 
had any neck injuries after service.  The veteran's nephew 
stated that the veteran had had back problems when the nephew 
was young, and that his parents told him years later that the 
veteran had been injured during service.  He denied that he 
or any of the other children wrestled with the veteran, 
because they knew that he had a back problem.

In multiple statements beginning in January 2001, testimony 
before the RO's Decision Review Officer in October 2003, and 
testimony before the undersigned in March 2005 the veteran 
stated that while in service he was involved in a motor 
vehicle accident when he was rear-ended while stopped at a 
red light.  He reported that the impact of the collision 
pushed the jeep he was driving into the intersection, and 
that he received medical treatment, was placed on quarters 
for an extended period of time, and was given light duty 
following the accident.  He stated that he received medical 
treatment for neck and back pain on a continuing basis 
throughout his remaining service.  He contends that the 
morning reports substantiate his description of the event and 
subsequent treatment.  

He also stated that on separation from service he worked for 
a paper mill beginning in 1955, and that throughout his 
employment there he was treated for neck and back pain by the 
mill's own physician.  The physician is now deceased, and he 
was not able to locate any records from the mill because it 
subsequently went out of business.  He denied having incurred 
any neck injury other than the injury that he had in service, 
including any injury in the 1960s.  He contends that his 
current neck disability was caused by the in-service motor 
vehicle accident.  He also contends that any reference in his 
medical records to an injury in the 1960s is in error, in 
that the physicians treating him prepared erroneous reports.

The veteran apparently requested assistance from other 
veterans in proving his claim by soliciting verification of 
the in-service accident through the Veterans of Foreign Wars 
national magazine.  In an April 2002 letter M.G.S. stated 
that he had read the veteran's description of the claimed 
accident in the magazine, and that he was assigned to Fort 
Jackson, South Carolina, from October 1951 to February 1952.  
He also stated that in January 1952 he overheard a 
conversation in the mess hall regarding a jeep having been 
rear-ended by a civilian truck.  The same incident was 
mentioned later that day during a card game.

The veteran presented the report of an April 2004 VA 
neurologic evaluation, during which he reported that his neck 
pain began after an accident that occurred during military 
service.  He stated that he was stopped at a traffic light in 
1952, when a large milk delivery truck rear-ended his 
vehicle.  He reported having had neck pain and a tingling 
sensation in his upper extremities since then, and that an 
injury in 1966 exacerbated the in-service injury.  In 
assessing the veteran's history and complaints the 
neurologist stated:

The fact that he had a motor vehicle accident back 
in 1952 should be noted.  While it is difficult to 
say whether he became symptomatic with 
radiculopathy or myelopathy from that accident, he 
does complain of C5-C6 radicular symptoms since 
then in the form of paresthesias that radiates into 
his upper arms.  Unfortunately, it is difficult to 
corroborate this since he has no old medical 
records. . . . It is my suspicion that the type of 
injuries that can be expected to have occurred at 
that time could definitely aggravate cervical 
spondylosis, although whether they are the primary 
cause for this spondylosis is more difficult to say 
with any degree of conviction.

The VA neurologist supplemented this report in January 2005 
by stating that he was unable to be more specific, in that 
although it was clearly documented that the veteran had 
cervical spondylosis he could not "ascertain within a 
reasonable degree of likelihood . . when this process 
began."  The neurologist also stated that there was a 
possibility that the injuries the veteran had described could 
aggravate spondylosis, but that "it would be resorting to 
speculation as to pinpoint the onset of, and what the exact 
cause of [his] cervical spondylosis and degenerative disease 
actually is as it pertains to [his] injury in the service."

The veteran presented a November 2004 opinion from his 
chiropractor in which the chiropractor stated that he had 
reviewed the veteran's medical history and examination 
findings and believed that his musculoskeletal problems most 
likely originated from the motor vehicle accident in 1952.  
His physician, J.A.B., M.D., provided the opinion in December 
2004 that his chronic cervical arthrosis was related to a 
series of neck injuries that he sustained while in service in 
the 1950s.

In a January 2005 report M.A.D., M.D., stated that the 
veteran reported having been involved in a motor vehicle 
accident in 1952, at which time he suffered a severe whiplash 
injury.  She indicated that there was a strong probability 
that the deterioration of the veteran's cervical spine began 
with that injury.

The veteran also presented a medical opinion from the 
neurosurgeon who performed his surgery in 1973.  In the March 
2005 report B.T., M.D., stated that the veteran reported 
having been involved in a rear-end collision in 1952, and 
that he had transient neck pain and tingling in the arms 
since the accident.  Dr. T. provided the opinion that the 
jeep accident in 1952 caused a tear of the posterior annulus 
fibrosis of the disc at C4-C5, which produced transient 
symptoms in the ensuing years and resulted in the central 
disc protrusion.  He indicated that that scenario was 
"entirely consistent with the pathology demonstrated."
Relevant Laws and Regulations

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1993).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  See Evans v. Brown, 9 Vet. App. 
273, 283 (1996); 38 C.F.R. § 3.156 (2004).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  Evans, 9 Vet. App. at 283.
Analysis

Subsequent to the March 1994 decision the veteran submitted 
statements and testimony describing the claimed in-service 
motor vehicle accident which he asserts caused his chronic 
neck disability.  The evidence considered by the RO in the 
March 1994 decision included, however, his July 1980 and 
September 1993 statements describing the in-service motor 
vehicle accident and his assertion of having had continuing 
symptoms since the in-service injury.  His statements and 
testimony are, therefore, cumulative and redundant of the 
evidence of record in March 1994.  Because his statements and 
testimony are not new, the Board need not consider whether 
they are material to reopening the claim.  See Vargas 
Gonzalez v. West, 12 Vet. App. 321, 327 (1999) (if the Board 
finds that newly presented evidence is cumulative of evidence 
previously considered, the analysis should end there).

The VA and private treatment records documenting the ongoing 
treatment for cervical spondylosis are also cumulative of the 
evidence of record in March 1994, which established that the 
veteran then had cervical spondylosis.  See Cornele v. Brown, 
6 Vet. App. 59, 62 (1993) (records of treatment and a 
diagnosis many years after service, which do not document any 
nexus to service, are not new and material).

The July 1966 hospital records are not new, in that the 
hospitalization and myelogram were referenced in the medical 
evidence of record in March 1994.  The hospital records 
document the existence of the cervical spondylosis and the 
onset of the disorder being post-service, which evidence was 
of record when service connection was denied in March 1994.  
In addition, the medical records in the SSA claims file are 
cumulative and redundant of the evidence of record in March 
1994, in that they document the diagnosis and onset that was 
previously of record.  Because that evidence is not new, the 
Board need not consider whether it is material.  Vargas 
Gonzalez, 12 Vet. App. at 327.

Medical records dated following the RO's February 1981 denial 
of service connection for the cervical spine disorder begin 
reflecting the veteran's assertion that the injury to his 
neck occurred during service.  Any reference in the medical 
records to an in-service injury was, however, based on the 
veteran's reported history that has previously been 
considered and refuted.  None of the findings by the 
physicians that the veteran incurred a neck injury during 
military service could be based on any contemporaneous 
records pertaining to the injury because no such records can 
be located.  Because the reference in the medical records to 
an injury during service is based solely on reported history, 
which was considered in the March 1994 decision, the evidence 
is cumulative of the evidence of record in March 1994.  
Because the evidence is not new, its materiality need not be 
determined.  Vargas Gonzalez, 12 Vet. App. at 327.

The veteran has also presented multiple medical opinions 
showing that his currently diagnosed cervical spondylosis is 
related to the jeep accident he claims to have experienced 
during service.  The occurrence of the jeep accident is not 
supported by any contemporaneous evidence and is refuted by 
the earliest documented evidence showing that the cervical 
spine symptoms began in 1965 and that the veteran had no 
prior problems related to the cervical spine.  Although the 
veteran contends that the morning reports showing that he was 
absent from duty due to sickness support the occurrence of 
the neck injury, those records do not reflect the reason for 
his sickness.  The medical opinions are based solely on the 
veteran's report of having incurred a significant neck injury 
as the result of the accident in service, which evidence has 
been previously considered and refuted.  The medical opinions 
are not, therefore, new and material.   See Elkins v. Brown, 
5 Vet. App. 474, 478 (1993) (if a veteran's factual 
contentions have been considered previously and rejected, 
they cannot be accepted as new and material evidence simply 
because they now form the basis of a medical opinion).  The 
opinion of the VA neurologist in April 2004 and January 2005 
is not material because it does not reflect a positive 
relationship between the claimed in-service injury and the 
currently diagnosed cervical spine disability.  See 
Villalobos v. Principi, 3 Vet. App. 450 (1992) (unfavorable 
evidence does not trigger a reopening).

The morning reports for the units to which the veteran was 
assigned are new, in that the evidence of record in March 
1994 did not include any service department records 
pertaining to any absences while the veteran was in service.  
The morning reports are not material, however, because, 
contrary to the veteran's assertion, they do not show that he 
incurred any neck injury during service.  The morning reports 
indicate that he was absent from duty due to sickness, but do 
not show what type of sickness.  For that reason the morning 
reports do not pertain to an unestablished fact necessary to 
substantiate the claim, that being whether the veteran 
incurred a related injury in service, and they do not raise a 
reasonable possibility of substantiating the claim.  See 
Evans, 9 Vet. App. at 283.

The veteran has also presented lay statements from friends 
and family members indicating that he incurred a neck injury 
while in service.  This evidence is new, in that prior to 
March 1994 he did not provide any corroborating lay evidence 
regarding an in-service injury.  The lay statements were 
based, however, on what the veteran told the individuals, not 
what they observed.  In order for lay evidence to be 
competent, the individual must have personal knowledge, 
derived from his/her own senses, of what is being attested; 
"[c]ompetent testimony is thus limited to that which the 
witness has actually observed, and is within the realm of his 
personal knowledge."  Layno v. Brown, 6 Vet. App. 465, 471 
(1994).  None of the individuals providing statements 
actually saw the claimed motor vehicle accident, nor are they 
competent to provide evidence of the veteran having incurred 
an injury as the result of such an accident.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (a lay person can 
provide evidence of visible symptoms, but is not competent to 
provide evidence that requires medical knowledge).  The lay 
statements are not probative of the veteran having actually 
been involved in a motor vehicle accident in service.  In 
addition, the statements were recorded almost 50 years after 
the injury purportedly occurred and, when viewed in the 
context of the more contemporaneous evidence, do not raise 
the reasonable possibility of substantiating the claim.  See 
Kates v. Brown, 5 Vet. App. 93 (1993) (a lay statement 
recorded many years after the fact is not of sufficient 
weight, when considered in the context of the remaining 
evidence, to present a reasonable possibility of 
substantiating the claim).  For these reasons the lay 
statements are not material to reopening the claim for 
service connection.

The veteran submitted a statement from an individual who was 
purportedly stationed at Fort Jackson, South Carolina, in 
January 1952.  In this regard the Board notes that in his 
July 1980 claim the veteran asserted that the injury occurred 
in Indianapolis, Indiana, when he was stationed at Camp 
Atterbury.  According to the morning reports he was 
transferred to Camp Atterbury in September 1952.  In his 
September 1993 claim he stated that he was unable to remember 
whether the claimed accident occurred when he was at Camp 
Atterbury or at Fort Jackson.  Not until after he obtained 
the morning reports from the NPRC showing that he was on sick 
call in January 1952 did he assert that the injury occurred 
at Fort Jackson in January 1952.  Regardless, the individual 
stated that he remembered hearing that a serviceman had been 
rear-ended by a civilian in a motor vehicle accident in 
January 1952.  He did not observe the accident; he was unable 
to verify that the veteran was involved in the accident; and 
he is not competent to provide evidence of the veteran having 
incurred a neck injury as a result of the accident.  Layno, 
6 Vet. App. at 471; Espiritu, 2 Vet. App. at 494.  The lay 
statement is not, therefore, probative of whether the veteran 
incurred a neck injury during service, and is not material to 
his claim.

In summary, some of the evidence received following the March 
1994 decision is new.  None of the evidence is material, 
however, in that it is not probative of an unestablished fact 
necessary to substantiate the claim and raise the reasonable 
possibility of substantiating the claim.  The Board finds, 
therefore, that evidence that is both new and material has 
not been received, and the claim of entitlement to service 
connection for a cervical spine disability is not reopened.




ORDER

New and material evidence not having been received, the 
appeal to reopen the claim of entitlement to service 
connection for a cervical spine disability is denied.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


